Citation Nr: 1517402	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for a scar on the right upper arm as residual of a stab wound. 


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran appeared at a Travel Board hearing before the undersigned in June 2012.  A transcript of the hearing is of record.

This matter was previously before the Board in November 2012, when it was remanded for further development.  

As a result of said remand, the RO granted the Veteran a 40 percent disability evaluation for a right upper extremity disability, as secondary to the service-connected stab wound residuals of the right upper arm - the maximum evaluation available under Diagnostic Code 5305.  The Veteran has not expressed dissatisfaction with that disability rating and its accompanying compensation, and it is not currently before the Board.   


FINDING OF FACT

Throughout the applicable period, the Veteran's scar residuals of a stab wound of the right upper extremity were painful, but not unstable, and did not manifest by an area meeting or exceeding 12 square inches (77 sq. cm.) or result in limitation of function not contemplated by incomplete paralysis of the median or ulnar nerve.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent is not warranted for scar residuals of a stab wound of the right upper extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4. 118, Diagnostic Code 7804 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an evaluation in excess of 10 percent for the scar associated with a stab wound.  The Board notes that during the course of the appeal, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008, and the Veteran filed his claim in July 2007.  See 73 Fed. Reg. 54708 -54712 (September 23, 2008).  Moreover, the Veteran has not requested review there under new criteria.  See 77 Fed. Reg. 2910 -10 (January 20, 2012).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id. 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2014).  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was afforded a VA examination in March 2008.  The examiner noted that residuals of ulnar nerve damage were present.  The examiner indicated that the Veteran had a scar secondary to the stabbing in the military to the right anterior aspect of the forearm in 1977.  The examiner also noted that November 2007 EMG testing had revealed right ulnar nerve compression due to cubital tunnel syndrome. The examiner stated that the Veteran's symptoms were due to compression of the ulnar nerve which ran along the medial aspect of the arm, from the shoulder to the hand.  She observed that the Veteran's scar was on the anterior aspect of the arm.  She opined that the Veteran's complaints of muscle weakness, numbness, and tingling were secondary to right tunnel syndrome and right ulnar nerve compression due to a cubital tunnel syndrome.

At the June 2012 hearing, the Veteran testified that the symptomatology associated with his scar involved extremely pain in the scar area, which hurt all the time.  He also reported having weakness in the scar area and in the whole arm, skin problems in the scar area, and numbness and tingling in the scar area.

The Veteran was afforded another VA examination in December 2012.  The examiner noted that the Veteran had one painful scar which was stable.  The examiner noted that the scar was superficial and non-linear, on the right lateral arm two inches above the lateral elbow, and extended from the posterior aspect almost all the way to the anterior aspect of the arm.  The examiner measured the scar to be 9 square centimeters.  The examiner also opined that the scar resulted in limited range of motion of the right elbow and muscle and nerve damage, which was further discussed in an elbow and muscle examinations.    

Several Diagnostic Codes can be used to evaluate scars.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Diagnostic Code 7801 cannot serve to provide an evaluation in excess of 10 percent, as that code is inapplicable because the scar does not measure an area or areas exceeding 77 sq. cm. The scar measures about 9 sq. cm.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Diagnostic Codes 7802 and 7805 are likewise inapplicable in the present case.  As noted above, Diagnostic Code 7802 provides for a maximum 10 percent evaluation for superficial scars that do not cause limitation of motion, provided the scars measure 144 square inches or greater.  The Veteran's scar, as outlined above, does not approximate this area - it measures 9 square centimeters.  With respect to Diagnostic Code 7805, limitation of function is contemplated by Diagnostic Code 5305, which the RO used to grant the Veteran a 40 percent disability evaluation for injury to flexor muscles of muscle group V of the right upper extremity, with limitation of motion of right elbow (claimed as muscle weakness in the arm, residual of a stab wound) associated with scar on right upper arm, residual of stab wound.
Currently, the Veteran's scar is evaluated as 10 percent disabling under Diagnostic Code 7804, which provides for a maximum 10 percent evaluation for painful superficial scars.  

Thus, this Diagnostic Code cannot serve to allow for a higher evaluation, as the Veteran has one scar only which is painful and superficial, and the only remaining avenue for an increased evaluation is Diagnostic Code 7803, which provides a 10 percent maximum evaluation for superficial, unstable scars.

In considering the award of a 10 percent evaluation under Diagnostic Code 7803, the Board is mindful of the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (stating that 38 C.F.R. § 4.14 prohibits compensating a claimant twice for the same symptomatology); Fanning v. Brown, 4 Vet. App. 225 (1993) (holding that disability from hernia and disability from painful scars related to repair of the hernia may require separate ratings).  However, the Board notes that the Diagnostic Codes contemplate distinct types of symptomatology that do not overlap, i.e., pain and tenderness versus instability of the skin covering the scar.

Moreover, although inapplicable in this case, when the Schedule for Rating Disabilities pertaining to the skin was amended, as noted above, Diagnostic Code 7803 was eliminated and, in effect, merged with Diagnostic Code 7804, which now provides for evaluation of unstable or painful scars, i.e., the new schedule prohibits the award of separate evaluations for instability and painful scarring.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012).  This leads the Board to conclude that, under the criteria applicable in this case, that there is no prohibition against awarding separate evaluations for unstable and painful scarring.  However, the Veteran's scarring has not manifested by frequent loss of covering of the skin, and has been noted to be stable by multiple VA examiners (and noted not to be unstable).  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Therefore, an evaluation of 10 percent would not be warranted either under Diagnostic Code 7803 or 7804 in the pre-2008, or under Diagnostic Code 7804 under the post-2008 version of the regulations. 

As such the claim must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to an initial disability evaluation in excess of 10 percent for a scar on the right upper arm as residual of a stab wound, that doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to an initial disability evaluation in excess of 10 percent for a scar on the right upper arm as residual of a stab wound is therefore denied.

Other Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher separate or combined ratings in excess of the 10 percent rating currently assigned for the Veteran's right arm scar for any time during the period on appeal.  During the entirety of the appeal period extending from July 2007, the Veteran has certainly been competent to report his symptoms, to include pain and underlying muscle weakness.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected scar warrants a higher evaluation, the medical findings do not support his contentions.  In this regard, ratings for scars and related residual disabilities are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his scar disability under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board attaches greater probative weight to the medical findings of record.  In addition, the Board emphasizes that, as of June 2014, the Veteran has been assigned a 40 percent rating for injury to his right arm flexor muscles, as secondary to his scar and residuals of a stab wound, effective July 2007.  A review of the record shows that the symptoms which have been the Veteran's main complaints - pain, muscle weakness, right arm weakness, tingling - were actually related to his nerve and muscle damage which resulted from the stabbing, and were not symptoms of the scar itself.  As such, the Veteran is currently compensated for the symptoms of which he complained and which he has regularly reported at the highest level allowed under the Rating Schedule for his specific disability.     

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period has the Veteran's right arm scar disability been more disabling than as reflected by the currently assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2014). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the Veteran's scar disability, described as residuals of a stab wound, based on the depth, the size, or the stability of the scar, and all sets of applicable criteria have been considered in this case.  The currently-assigned rating for his scar condition practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, and still higher evaluations may be assigned on a schedular basis.  See 38 C.F.R. § 4.1 (2014).  Thus, his disability picture is considered contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. , 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected scar disorder, nor have the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

Again, there is no basis for the assignment of increased ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for a scar on the right upper arm as residual of a stab wound is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


